STATON, Judge,
dissenting.
I dissent from the Majority Opinion for the reason that it has misinterpreted the holding in Minniefield v. State, (1989) Ind., 539 N.E.2d 464. Additionally, I dissent for these reasons:
1. Criminal conduct can not be compartmentalized because there is a shift in the intent of the perpetrator to commit a different crime.
2. Criminal conduct transcends criminal intent when crimes flow continuously one into the other.
8. Causation of the injury is the key-but for the commencement of the criminal conduct the injury to the victim would not have occurred.
4. Even if the Majority's interpretation of Minniefield were correct, its conclusion is incorrect. The evidence supports at the very least a conviction for robbery, a Class B felony-not a simple battery as the Majority concludes. Before taking her forty-five dollars and prior to the attempted rape, she was dragged down an alley and thrown down. A sharp knife was placed at her throat and she was cut while trying to escape from Birch's grasp.
If Minniefield stands for any proposition of law, it stands for the proposition that the consequences of criminal conduct reflect upon the seriousness of the crime. In Minniefield the robbery had been completed when Guiden, the vietim, jumped out of the car and received his injuries. Justice Givan, writing for the Indiana Supreme Court, emphasized that: "Aggravation by reason of resulting injury does not depend upon when a crime begins or ends, but rather depends upon the causation of the injury." Id. at 467. The Court's rationale is clear:
"The injuries here resulted from the vie tim's escape from the robbers; but for the robbery, there clearly would have been no injury." Id.
If it had not been for the Defendant, Birch, grabbing the victim and dragging her into the dead-end alley; putting a knife to her throat; cutting her with the knife; taking forty-five dollars from her person; slapping her head; kicking her; pushing her to the ground; and seriously cutting her with a knife while attempting to rape her-none of the injuries would have resulted.
The Majority ignores that but for the robbery the injuries during the attempted rape would never have occurred. Clearly, the Majority cannot base its reasoning on the intent of Birch to stop robbing the victim and then shift his intent to a second crime of rape. Minniefield dispels any reliance on this kind of fine tuning of intent rationale indulged in by the Majority. To dispel any reliance on the perpetrator's intent, Justice Givan wrote: "Regardless of the intent of the perpetrator, if the injury occurs as a consequence of the conduct of the accused, the offense is regarded as a Class A felony." Id.
Minniefield does not stand for segregating or partitioning criminal conduct to conveniently fit a series of criminal acts. Where more than one eriminal act accompanies an uninterrupted flow of criminal conduct, the seriousness of the injuries suffered by the victim are a part of the several criminal acts.
I would affirm the conviction for robbery as a Class A felony.